Case 1:20-cv-01461-WJM-NRN Document 90 Filed 08/06/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge N. Reid Neureiter

  Civil Action No: 20-cv-01461-WJM-NRN                  Date: August 6, 2020
  Courtroom Deputy: Stacy Libid                         FTR: Courtroom C203

   Parties:                                             Counsel:

   THE STATE OF COLORADO,                               Annette Quill
                                                        Carrie Noteboom
                                                        Jennifer Hunt

        Plaintiff,

   v.

   U.S. ENVIRONMENTAL PROTECTION AGENCY;                Sonya Shea
   ANDREW WHEELER, in his official capacity as          Phillip Dupre
   Administrator of the U.S. Environmental Protection
   Agency;
   U.S. ARMY CORPS OF ENGINEERS; and
   R.D. JAMES, in his official capacity as Assistant
   Secretary of the Army for Civil Works,

        Defendants.

   CHANTELL SACKETT and                                 Glenn Roper
   MICHAEL SACKETT,

        Intervenor-Defendants.

   AMERICAN FARM BUREAU FEDERATION;       Colleen Campbell
   AMERICAN PETROLEUM INSTITUTE;
   AMERICAN ROAD AND TRANSPORTATION
   BUILDERS ASSOCIATION;
   CHAMBER OF COMMERCE OF THE UNITED
   STATES OF AMERICA;
   LEADING BUILDERS OF AMERICA;
   NATIONAL ALLIANCE OF FOREST OWNERS;
   NATIONAL ASSOCIATION OF HOME BUILDERS;
   NATIONAL CATTLEMEN’S BEEF ASSOCIATION;
   NATIONAL CORN GROWERS ASSOCIATION;
   NATIONAL MINING ASSOCIATION;
Case 1:20-cv-01461-WJM-NRN Document 90 Filed 08/06/20 USDC Colorado Page 2 of 2




   NATIONAL PORK PRODUCERS COUNCIL;
   NATIONAL STONE, SAND, AND GRAVEL
   ASSOCIATION;
   PUBLIC LANDS COUNCIL; and
   U.S. POULTRY & EGG ASSOCIATION,

      Intervenor-Defendants.


                                  COURTROOM MINUTES


  TELEPHONIC STATUS CONFERENCE

  10:58 a.m.   Court in session.

  Court calls case. Appearance of counsel.

  Status of the case is discussed.

  ORDERED: The STAY remains in place until lifted by the 10th Circuit. If the stay is
           lifted, parties shall contact Chambers.

  ORDERED: The Proposed Joint Case Management Plan will be signed and submitted
           reflecting the Court accepting the Intervener Defendant’s position.

  11:28 a.m.   Court in recess.

  Hearing concluded.
  Total in-court time: 00:30

  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                              2
